Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This office acknowledges receipt of the following item(s) from the Applicant:
Information Disclosure Statement (IDS) was considered.
2.	Claims 1-20 are presented for examination.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to 
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1-20are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-11, 13, 15-20 and 22-23 of U.S. Patent No. 11139045. Although the conflicting claims are not identical, they are not patentably distinct from each other because the examined application claim is either anticipated by, or would have been obvious over, the reference claims as follows: 
Claims of the examined application are anticipated and the same scope of invention by claims of the reference such as an apparatus, comprising: a memory array including a plurality of memory cells and a plurality of redundant cells configured to replace one or more defective memory cells in the plurality of memory cells; a locator storage circuit configured to store a repair segment locator representing a segment within the memory array that includes the one or more defective memory cells; an address storage circuit configured to store a repair address representing a location of the one or more defective memory cells within the segment; and a segment-address determination circuit coupled to the locator storage circuit and configured to generate an active segment address based on the repair address and the repair segment locator, wherein the active segment address is for replacing the one or more defective memory cells with the plurality of redundant cells when an operation address or a portion thereof matches the active segment address and a method of operating an apparatus that includes a plurality of memory cells and a plurality of redundant cells configured to replace one or more defective memory cells in the plurality of memory cells, the method comprising: storing a repair segment locator representing a segment within the memory array that includes the one or more defective memory cells; storing a repair address representing a location of the one or more defective memory cells within the segment; and comparing the repair address to a first portion of an operating address when the repair segment locator matches a second portion of the operating address; and replacing the one or more defective memory cells with the plurality of redundant cells when the first portion of the operating address matches the repair address.
Claim Rejections - 35 USC § 112
5.	Claim 1 is rejected under 35 U.S.C. § 112, second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements is: a comparator otherwise it will be insufficient antecedent basis for this limitation in the claims 12-13 and 17-18.
Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claim 20 is rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Choi US Pub. No.
20050232036.
	Figs.1-4, the abstract and claim 11 of Choi are directed to a method of operating an apparatus that includes a plurality of memory cells and a plurality of redundant cells configured to replace one or more defective memory cells in the plurality of memory cells, the method comprising: storing a repair segment locator (segment 0, par. 36, Fig. 3) representing a segment within the memory array that includes the one or more defective memory cells (abstract, par. 7); storing a repair address (srow repair O, par. 36, Fig. 3) representing a location of the one or more defective memory cells within the segment (par. 34, or claim 11); and comparing the repair address to a first portion of an operating address when the repair segment locator matches a second portion of the operating address (par. 34, claim 11); and replacing the one or more defective memory cells with the plurality of redundant cells when the first portion of the operating address matches the repair address (par. 34, claim 11).
9.	When responding to the office action, Applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner to locate the appropriate paragraphs.
10.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the date of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see MPEP 710.02 (b)).
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hoai V. Ho whose telephone number is (571) 272-1777.  The examiner can normally be reached 7:00 AM -- 5:30 PM from Monday through Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571) 272-1852.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HOAI V HO/Primary Examiner, Art Unit 2827